                Case 1:20-cr-00241-RMB Document 37
                                                35 Filed 08/12/20
                                                         08/11/20 Page 1 of 1




                                                               August 11, 2020

       By ECF

       Honorable Richard M. Berman
       United States District Judge
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

           Re: United States v. Colon-Acevedo et al., 20 Cr. 241 (RMB)

       Dear Judge Berman:

            I represent Eduardo Vizcaino in the above-captioned case. Joined by counsel for
       codefendant Freyling Vizcaino, and with the consent of the Government, I write to
       request a 30-day adjournment of the conference presently scheduled for August 26,
       2020. Additional time would permit me to continue reviewing discovery with my
       client, who is incarcerated at a time when the COVID-19 pandemic has significantly
       limited communication between Bureau of Prisons inmates and their attorneys.
       Additional time would also benefit counsel for Freyling Vizcaino, who entered the
       case within the last two weeks. This is the first request for an adjournment or
       extension by any party.

            The parties consent to the exclusion of time under the Speedy Trial Act, 18 U.S.C.
       § 3161(h)(7)(A), through the next conference date scheduled by the Court. Thank you
       for your consideration of this request.

                                            Respectfully submitted,

                                            /s/ Ariel Werner
Application granted. Conference             Ariel Werner
adjourned to Wednesday,                     Assistant Federal Defender
                                            212.417.8770
September 30, 2020 at 9:00 AM.
                                            ariel_werner@fd.org

       cc: Daniel Nessim and Jacob Fid
           Ivan Mercado, counsel for Fre



    8/12/2020
